RESOLUCIÓN.
La demandante y apelada Dolores G-arcía Nazario pre-sentó moción en 14 de agosto último, para qne se desestime el recurso de apelación interpuesto por la demandada The American Railroad Company of Porto Rico, contra la sen-tencia pronunciada en el juicio, y alega como motivos de su pretensión los siguientes: Io. Qne la apelante ha dejado trans-currir el término legal para presentar la transcripción del récord, y 2o. Qne tampoco se ha dado traslado a la parte' apelada del récord de la apelación, lo qne ha debido justifi-carse mediante la certificación prevenida en el último pá-rrafo del artículo 299 del Código de Enjuiciamiento Civil, tal como ha sido enmendado por la ley número 70 de 9 de marzo del corriente año.
Resulta que la sentencia de la corte inferior fné dictada y registrada en 21 de diciembre del año 1910, y que el recurso *951de apelación con notificación del mismo a la parte contraria fné presentado o archivado en 30 del propio mes, habiéndose aprobado la exposición del caso en 3 de mayo del corriente' año, y presentádose el récord en la secretaría de esta corte en 4 de agosto último, sin constancia alguna de haberse en-tregado copia literal del mismo a la parte apelada.
El último párrafo del artículo 299 del Código de Enjui-ciamiento Civil, tal como ha sido enmendado, dice así:
‘ ‘ Constituirá el récord de una apelación, la certificación que librará el secretario del tribunal a quo a los abogados de las partes del legajo de la sentencia y de la notificación de la apelación. Dicha certifica-ción deberá ser archivada en la Secretaría de la Corte Suprema dentro de los treinta días siguientes al en que se haya aprobado el pliego de excepciones y exposición del caso, con la constancia de haberse entre-gado a los abogados de las partes apeladas una copia literal de la misma certificada por el abogado del apelante, ’ ’
La copia de la transcripción del récord fué entregada al ahogado de la parte apelada en siete de septiembre, después de presentada la moción y archivado el récord en secretaría, y antes del día 2 de los corrientes en que tuvo lugar la vista de dicha moción.
Examinado el precepto legal que dejamos transcrito, en-tendemos que la certificación de la entrega del récord a la parte apelada no es elemento esencial e integrante del mis-mo récord, pues según los términos en que aparece redactado aquel precepto legal, constituye el récord de una apelación, la certificación expedida por el secretario del tribunal inferior del legajo de la sentencia y de la notificación de la apelación. La constancia de haberse entregado al ahogado de la parte apelada una copia literal de la certificación es una foímalidad legal que no afecta a la jurisdicción de esta corte, y cuya omi-sión puede subsanarse en tiempo en que no se lastimen los derechos de la parte apelada, la que en' el presente caso no ha sufrido perjuicio alguno, pues recibió copia del récord en 7 de septiembre último en que estaba esta corte de vacaciones, *952teniendo por tanto, tiempo suficiente para preparar el estu-dio del caso.
En síntesis. Opinamos que habiéndose notificado la mo-ción de que se trata a la parte apelada en 11 de agosto de 1911, cuando ya el récord había sido archivado en secretaría desde el día 8 del propio mes, es de aplicación el artículo 58 del. Reglamento de este tribunal, preceptivo de que cuando la copia de los autos está presentada en la fecha en que' se hace la notificación de la moción, ese hecho constituirá una con-testación eficaz a la moción, aun en el caso de que el récord no se hubiese presentado dentro del término prescrito; y como por otra parte, la certificación, creditiva de la entrega del récord a la parte apelada no es elemento esencial del récord, "y la omisión de tal certificación ha sido subsanada sin causar perjuicio alguno a la parte apelada, tampoco puede prospe-rar la moción por el segundo fundamento alegado.
Por las razones expuestas se deniega la moción de la parte apelada, y no ha lugar a desestimar el recurso.

Desestimada la moción.

jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.